 

Exhibit 10.24

 

STOCK OPTION AGREEMENT

 

LOTON, CORP.

 

THIS STOCK OPTION AGREEMENT (this “Agreement”) is entered into as of the ___ day
of ______________, 201__ (the “Date of Grant”)

 

BETWEEN:LOTON, CORP., a company incorporated pursuant to the laws of the State
of Nevada (the “Company”),

 

AND:[_______________], of ________________________________ (the “Optionee”).

 

WHEREAS:

 

A.           The Board of Directors of the Company (the “Board”) has approved
and adopted the Loton, Corp. 2016 Equity Incentive Plan (the “2016 Plan”),
pursuant to which the Board is authorized to grant to employees and other
selected service providers and persons, including members of the Board, stock
options to purchase common shares of the Company (the “Common Stock”);

 

B.           The 2016 Plan provides for the granting of stock options that
either (i) are intended to qualify as “Incentive Stock Options” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), or (ii) do not satisfy the requirements for qualification under Section
422 of the Code (“Nonstatutory Stock Options”); and

 

C.           The Board has authorized the grant to Optionee of options to
purchase a total of [_______________] ([____]) shares of Common Stock (the
“Options”), which Options are intended to be (select one):

 



¨Incentive Stock Options;

 

xNonstatutory Stock Options

 

NOW THEREFORE, the Company agrees to offer to the Optionee the option to
purchase, upon the terms and conditions set forth herein and in the Plan,
[__________] ([____]) shares of Common Stock. Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the 2016 Plan.

 

1.             Exercise Price. The exercise price of the options shall be
US$[_____] per share.

 

2.             Limitation on the Number of Shares. If the Options granted hereby
are Incentive Stock Options, the number of shares which may be acquired upon
exercise thereof is subject to the limitations set forth in Section 6(a) of the
2016 Plan.

 

3.             Vesting Schedule. The Options shall vest in accordance with
Exhibit A attached hereto.

 

4.             Options not Transferable. Subject to Section 13 of the 2016 Plan,
the Options may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner (whether by operation of law or otherwise) other than
by will or by the laws of descent or distribution or, in the case of a
Nonstatutory Stock Option, pursuant to a qualified domestic relations order, and
shall not be subject to execution, attachment or similar process; provided,
however , that if the Options represent a Nonstatutory Stock Option, such Option
is transferable without payment of consideration to immediate family members of
the Optionee or to trusts or partnerships established exclusively for the
benefit of the Optionee and Optionee’s immediate family members. Upon any
attempt to transfer, pledge, hypothecate or otherwise dispose of any Option or
of any right or privilege conferred by the 2016 Plan contrary to the provisions
thereof, or upon the sale, levy or attachment or similar process upon the rights
and privileges conferred by the 2016 Plan, such Option shall thereupon terminate
and become null and void.

 

5.             Investment Intent. By accepting the Options, the Optionee
represents and agrees that none of the shares of Common Stock purchased upon
exercise of the Options will be distributed in violation of applicable federal
and state laws and regulations. In addition, the Company may require, as a
condition of exercising the Options, that the Optionee execute an undertaking,
in such a form as the Company shall reasonably specify, that the Stock is being
purchased only for investment and without any then-present intention to sell or
distribute such shares.

 

6.             Termination of Employment and Options. Vested Options shall
terminate, to the extent not previously exercised, upon the occurrence of the
first of the following events:

 

(a)Expiration. [__________] ([____]) years from the Date of Grant.

 



 

 

 

(b)Termination for Cause. The date of the first discovery by the Company of any
reason for the termination of an Optionee’s employment or contractual
relationship with the Company or any related company for cause (as determined in
the sole discretion of the Administrator (as defined in the 2016 Plan)), and, if
an Optionee’s employment is suspended pending any investigation by the Company
as to whether the Optionee’s employment should be terminated for cause, the
Optionee’s rights under this Agreement and the 2016 Plan shall likewise be
suspended during the period of any such investigation.

 

(c)Termination Due to Death or Disability. Subject to Section 6(d)(iii) of the
2016 Plan, the expiration of six (6) months from the date of the death of the
Optionee or cessation of an Optionee’s employment or contractual relationship by
reason of Disability (within the meaning of Section 22(e) of the Code) (but in
no event later than the expiration of the term of such Option as set forth in
this Agreement). Subject to Section 6(d)(iv) of the 2016 Plan, if an Optionee’s
employment or contractual relationship is terminated by death, any Option held
by the Optionee shall be exercisable only by the person or persons to whom such
Optionee’s rights under such Option shall pass by the Optionee’s will or by the
laws of descent and distribution.

 

(d)Termination For Any Other Reason. If the Optionee’s employment or contractual
relationship terminates for reasons other than those described in the preceding
Sections 6(b) or 6(c), then the Option shall terminate, to the extent not
previously exercised, in accordance with Section 6(a).

 

Each unvested Option granted pursuant hereto shall terminate immediately upon
termination of the Optionee’s employment or contractual relationship with the
Company for any reason whatsoever, including Disability unless vesting is
accelerated in accordance with the 2016 Plan.

 

7.           Stock. In the case of any stock split, stock dividend or like
change in the nature of shares of Stock covered by this Agreement, the number of
shares and exercise price shall be proportionately adjusted as set forth in
Section 14(a) of the 2016 Plan.

 

8.           Exercise of Option. Options shall be exercisable, in full or in
part, at any time after vesting, until termination; provided, however, that any
Optionee who is subject to the reporting and liability provisions of Section 16
of the Securities Exchange Act of 1934, as amended, with respect to the Common
Stock shall be precluded from selling or transferring any Common Stock or other
security underlying an Option during the six (6) months immediately following
the grant of that Option. If less than all of the shares included in the vested
portion of any Option are purchased, the remainder may be purchased at any
subsequent time prior to the expiration of the Option term. Only whole shares
may be issued pursuant to an Option, and to the extent that an Option covers
less than one (1) share, it is unexercisable.

 

Each exercise of the Option shall be by means of delivery of a notice of
election to exercise (which may be in the form attached hereto as Exhibit B) to
the Chief Financial Officer of the Company at its principal executive office,
specifying the number of shares of Common Stock to be purchased and accompanied
by payment in cash by certified check or cashier’s check in the amount of the
full exercise price for the Common Stock to be purchased. In addition to payment
in cash by certified check or cashier’s check, an Optionee or transferee of an
Option may pay for all or any portion of the aggregate exercise price by
complying with one or more of the following alternatives:

 

(a)by delivering to the Company shares of Common Stock previously held by such
person, duly endorsed for transfer to the Company, or by the Company withholding
shares of Common Stock otherwise deliverable pursuant to exercise of the Option,
which shares of Common Stock received or withheld shall have a fair market value
at the date of exercise (as determined by the Administrator) equal to the
aggregate purchase price to be paid by the Optionee upon such exercise; or

 

(b)by complying with any other payment mechanism approved by the Administrator
at the time of exercise.

 

It is a condition precedent to the issuance of shares of Common Stock that the
Optionee execute and/or deliver to the Company all documents and withholding
taxes required in accordance with Section 15 of the 2016 Plan.

 

9.           Holding period for Incentive Stock Options. In order to obtain the
tax treatment provided for Incentive Stock Options by Section 422 of the Code,
the shares of Common Stock received upon exercising any Incentive Stock Options
received pursuant to this Agreement must be sold, if at all, after a date which
is later of two (2) years from the date of this Agreement is entered into or one
(1) year from the date upon which the Options are exercised. The Optionee agrees
to report sales of shares prior to the above determined date to the Company
within one (1) business day after such sale is concluded. The Optionee also
agrees to pay to the Company, within five (5) business days after such sale is
concluded, the amount necessary for the Company to satisfy its withholding
requirement required by the Code. Nothing in this Section 9 is intended as a
representation that Common Stock may be sold without registration under state
and federal securities laws or an exemption therefrom or that such registration
or exemption will be available at any specified time.

 

10.         Resale restrictions may apply. Any resale of the shares of Common
Stock received upon exercising any Options will be subject to resale
restrictions contained in the securities legislation applicable to the Optionee.
The Optionee acknowledges and agrees that the Optionee is solely responsible
(and the Company is not in any way responsible) for compliance with applicable
resale restrictions.

 



 

 

 

11.         Subject to 2016 Plan. The terms of the Options are subject to the
provisions of the 2016 Plan, as the same may from time to time be amended, and
any inconsistencies between this Agreement and the 2016 Plan, as the same may be
from time to time amended, shall be governed by the provisions of the 2016 Plan,
a copy of which has been delivered to the Optionee, and which is available for
inspection at the principal offices of the Company.

 

12.         Professional Advice. The acceptance of the Options and the sale of
Common Stock issued pursuant to the exercise of Options may have consequences
under federal and state tax and securities laws which may vary depending upon
the individual circumstances of the Optionee. Accordingly, the Optionee
acknowledges that he or she has been advised to consult his or her personal
legal and tax advisor in connection with this Agreement and his or her dealings
with respect to Options. Without limiting other matters to be considered with
the assistance of the Optionee’s professional advisors, the Optionee should
consider: (a) whether upon the exercise of Options, the Optionee will file an
election with the Internal Revenue Service pursuant to Section 83(b) of the Code
and the implications of alternative minimum tax pursuant to the Code; (b) the
merits and risks of an investment in the underlying shares of Common Stock; and
(c) any resale restrictions that might apply under applicable securities laws.

 

13.         No Employment Commitment. The grant of the Options shall in no way
constitute any form of agreement or understanding binding on the Company or any
Related Company, express or implied, that the Company or any Related Company
will employ or contract with the Optionee, for any length of time, nor shall it
interfere in any way with the Company’s or, where applicable, a Related
Company’s right to terminate Optionee’s employment at any time, which right is
hereby reserved.

 

14.         Entire Agreement. This Agreement is the only agreement between the
Optionee and the Company with respect to the Options, and this Agreement and the
2016 Plan supersede all prior and contemporaneous oral and written statements
and representations and contain the entire agreement between the parties with
respect to the Options.

 

15.         Notices. Any notice required or permitted to be made or given
hereunder shall be mailed or delivered personally to the addresses set forth
below, or as changed from time to time by written notice to the other:

 

The Company: Loton, Corp.   269 South Beverly Drive   Beverly Hills, California
90212   Attention:  Chief Executive Officer

 

With a copy to: Foley Shechter, LLP   129 W. 29th Street, 5th Floor   New York,
New York 10001   Attention: Jonathan Shechter, Esq.

 

The Optionee: [name]   [address]

 

LOTON, CORP.       Per:       Authorized Signatory           (Name of Optionee -
Please type or print)           (Signature and, if applicable, Office)  

 

 

 

 

EXHIBIT A

 

TERMS OF THE OPTION

 

Name of the Optionee: [__________]     Date of Grant: [__________]    
Designation: Nonstatutory Stock Options     1.          Number of Options
granted: [__________] shares     2.          Purchase Price: $[___] per share  
  3.          Vesting Dates: [__________]     4.          Expiration Date:
[__________]

 

 

 

 

EXHIBIT B

 

To:Loton, Corp.

269 South Beverly Drive

Beverly Hills, California 90212

Attention: Chief Executive Officer

 

Notice of Election to Exercise

 

This Notice of Election to Exercise shall constitute proper notice under the
Loton, Corp.’s (the “Company”) 2016 Equity Incentive Plan (the “2016 Plan”)
pursuant to Section 8 of that certain Stock Option Agreement (the “Agreement”)
dated as of the [___] day of [______], 201__, between the Company and the
undersigned.

 

The undersigned hereby elects to exercise Optionee’s option to purchase
__________________ shares of the common stock of the Company at a price of
US$[__] per share, for aggregate consideration of US$__________, on the terms
and conditions set forth in the Agreement and the 2016 Plan. Such aggregate
consideration, in the form specified in Section 8 of the Agreement, accompanies
this notice.

 

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

 

Optionee Information:   Delivery Instructions:       Name to appear on
certificates   Name       Address   Address                       Telephone
Number

 

DATED at ____________________________________, the _______ day of
________________________, 201__.

 

      (Name of Optionee - Please type or print)           (Signature and, if
applicable, Office)           (Address of Optionee)           (City, State, and
Zip Code of Optionee)

 



 



